DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed December 11, 2020 have been entered into the file. Currently, claims 1, 6, 13, and 15 are amended; claims 8-9 are withdrawn; claims 3, 5, 10-12, 14, 16, 18, and 20 are cancelled; and claims 21-22 are new, resulting in claims 1-2, 4, 6-7, 13, 15, 17, 19, and 21-22 pending for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Cole on March 18, 2020.
The application has been amended as follows:

1.	(Currently Amended)	An insulated wire, comprising:
 hot rolling temperature by a final mill roll of not less than 500℃ and not more than 550℃; and
an insulation layer formed on an outer periphery of the conductor,
wherein a restoring temperature TB of the conductor is not less than 75℃ and not more than 124℃, and
wherein the restoring temperature TB is a temperature that is needed to restore a conductivity of the conductor after a coil processing to a conductivity of the conductor before coil processing.

	8.	(Cancelled)
	9.	(Cancelled)



Response to Arguments
Response – Claim Objections
The objection to the claims due to informalities is overcome by Applicant’s amendments to the claims in the response received on December 11, 2020.

Response – Claim Rejections 35 USC §112
The rejections of claims 3, 10, 12, 14, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed December 11, 2020.
The rejections of claims 3 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, are overcome by Applicants amendments to the claims in the response filed December 11, 2020.

Response – Claim Rejections 35 USC §102/103
The rejections of:
claim(s) 1-5, 7, 10-12, and 17-20 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujito (US 2014/0202730) with supporting evidence provided by Kuroda (US 2012/0097904);
claim(s) 1-6 and 10-16 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuroda (US 2012/0097904);
claims 6 and 13-16 under 35 U.S.C. 103 as being unpatentable over Fujito (US 2014/0202730) as applied to claims 1-5 above, and further in view of Kuroda (US 2012/0097904); and
claims 7 and 17-20 under 35 U.S.C. 103 as being unpatentable over Kuroda (US 2012/0097904) as applied to claims 1-5 above, and further in view of Kikuchi (US 2012/0048592)
have been withdrawn in light of the arguments and amendments to the claims filed December 11, 2020.

Reasons for Allowance
Claims 1-2, 4, 6-7, 13, 15, 17, 19, and 21-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or suggest an insulated wire comprising a conductor comprising a chemical composition comprising titanium, sulfur, oxygen, copper, and inevitable impurities subjected to a total hot rolling time of at least 10 seconds with a final mill roll of not less than 500℃ and not more than 550℃, and wherein a restoring temperature TB of the conductor is not less than 75℃ and not more than 124℃, in combination with the remainder of claim 1.

Fujito (US 2014/0202730), cited in the previous office action, is considered the closest prior art of record. Fujito teaches a soft dilute-copper alloy insulated twisted wire for high-frequency transmission and a coil using the soft dilute-copper alloy insulated wire (paragraph [0003]). The twisted wire comprises a plurality of insulated wires twisted together, each comprising a conductor and an insulating cover layer thereon (formed on an outer periphery of the conductor), wherein the conductor comprises the soft dilute-copper alloy wire comprising oC) than the temperature under the typical manufacturing conditions of copper (e.g., 950 to 600oC) so that dislocation is introduced into the copper for easy precipitation of sulfur (Fujito; paragraph [0072]). Such temperature setting allows S to be precipitated on the dislocation or to be precipitated using titanium oxide as a nucleus (Fujito; paragraph [0072]). Preferably the temperature during the hot-rolling step is controlled to be not more than 880oC at the initial roll and not less than 550oC at the final roll (Fujito; paragraph [0077]).
It was previously alleged that while Fujito does not expressly teach a restoring temperature TB of less than 130oC, preferably between 75-124oC; the restoring temperature TB is less than a semi-softening temperature TA; the semi-softening temperature ratio TB/TA is less than 1.0; and the semi-softening temperature T-A is between 125-138oC. It is reasonable to presume that the restoring temperature TB-, the semi-softening temperature TA, and their relationship is inherent to Fujito. Support for said presumption is found in that Fujito discloses a similar conductor composition and method of making as the instant invention (see full detail of comparison in the non-final office action mailed September 15, 2020).
However, Fujito is silent as to a total hot rolling time of at least 10 seconds. The response filed December 11, 2020 convincingly argued that the hot rolling time affects the restoring temperature TB of the conductor. When comparing Example 1 and Comparative Example 3 in Table 1 of the instant specification, all compositions and parameters are equal, except for Example 1 has a hot rolling time of 15 seconds (within the range of claim 1) whereas Comparative Example 3 has a hot rolling time of 7 seconds (outside the range of claim 1). Example 1 has a restoring temperature of 88℃ (within the range of claim 1) whereas B. Therefore, since Fujito does not teach a hot rolling time, it cannot inherently teach the claimed TB-.

Kuroda (US 2012/0097904), cited in the previous office action, is considered the closest prior art of record. Kuroda teaches a dilute copper alloy material and a method of manufacturing a dilute copper alloy member excellent in characteristics of resistance to hydrogen embrittlement (paragraph [0003]). The soft dilute copper alloy may be used as a cable (insulated wire) having an insulating layer which is provided on a periphery of a soft dilute copper alloy wire (conductor) (paragraph [0084]). Examples 1-3 in Table 1 of Kuroda include semi-softening temperatures ranging from 130-136oC (Table 1). Kuroda further teaches the temperature during the hot-rolling step is controlled to be not more than 880oC at the initial roll and not less than 550oC at the final roll (Kuroda; paragraph [0074]). Such temperature setting further decreases a solid solubility limit which is a driving force to crystallize sulfur in the molten copper and to precipitate the sulfur during the hot rolling (Kuroda; paragraph [0075]).
It was previously alleged that while Kuroda does not expressly teach a restoring temperature TB of less than 130oC, preferably between 75-124oC; the restoring temperature TB is less than a semi-softening temperature TA; and the semi-softening temperature ratio TB/TA is less than 1.0. It is reasonable to presume that the restoring temperature TB- and the relationship of TB to the semi-softening temperature TA is inherent to Kuroda. Support for said presumption is found in that Kuroda discloses a similar conductor composition and method of making as the 
However, Kuroda is silent as to a total hot rolling time of at least 10 seconds. The response filed December 11, 2020 convincingly argued that the hot rolling time affects the restoring temperature TB of the conductor. When comparing Example 1 and Comparative Example 3 in Table 1 of the instant specification, all compositions and parameters are equal, except for Example 1 has a hot rolling time of 15 seconds (within the range of claim 1) whereas Comparative Example 3 has a hot rolling time of 7 seconds (outside the range of claim 1). Example 1 has a restoring temperature of 88℃ (within the range of claim 1) whereas Comparative Example 3 has a restoring temperature of 196℃ (outside the range of claim 1). Comparing Example 4 to Example 1 and Comparative Example 3 further supports that the hot rolling time affects the resulting restoring temperature TB. Therefore, since Kuroda does not teach a hot rolling time, it cannot inherently teach the claimed TB-.

Kikuchi (US 2012/0048592), cited in the previous office action, is considered relevant to the claimed invention. 
Kikuchi does not resolve the deficiencies identified with respect to Fujito and Kuroda above.

Therefore there is no prior art, either alone or in combination, which renders obvious an insulated wire comprising a conductor comprising a chemical composition comprising titanium, sulfur, oxygen, copper, and inevitable impurities subjected to a total hot rolling time of at least 10 seconds with a final mill roll of not less than 500℃ and not more than 550℃, and wherein a restoring temperature TB of the conductor is not less than 75℃ and not more than 124℃, in combination with the remainder of claim 1.

Claims 2, 4, 6-7, 13, 15, 17, 19, and 21-22 are dependent upon independent claim 1 and thus are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        

/LAURA C POWERS/Primary Examiner, Art Unit 1785